DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-11, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The filed specification is not supporting the amended claims referring to the step of determining if the folded article “is at least one of properly dimensioned” (claim 1), nor “has a satisfactory configuration” (claims 9 & 11).  The filed specification broadly pointing out to a visual inspection unit 1400 for the folded article, but never suggested that the inspection would be for the “dimensioned” nor “satisfactory configuration” of the folded article.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, & 11, referring to the step of determining if the folded article “is at least one of properly dimensioned” (claim 1), and “has a satisfactory configuration” (claim 9), which are vague and indefinite as it is not clear how applicant will be able to achieve such steps and determination.  What is the “properly dimensioned” and/or the “satisfactory configuration”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mattila et al. (U.S. Patent No. 7,896,796).
 	Regarding claim 1: Mattila discloses a method of forming and sorting informational items having product information printed thereon, the method comprising: folding a sheet of paper having product information printed thereon by making a plurality of folds in said sheet of paper to form a folded article (Figs. 1-3; via folded sheets 10, printed information 12); conveying the folded article on a conveyor belt passed a camera (Figs. 8B & 13; via the shown transfer unit with belts and detector 429; “where a camera…used as the glue detector 429”); capturing an image of the folded article with the camera as it passes on the conveyor belt (Fig. 13; via 429 detecting folded stack sheets 370); processing data retrieved from the image; and determining if the folded article is at least one of “properly dimensioned” or properly oriented on the conveyor belt based on the processed data, see for example (Fig. 19; via the shown processing units; “sensor 522 that is capable of detecting the passage of informational items”).
	Regarding claim 6: processing the data retrieved from the image comprises identifying the edges of the folded article (Fig. 13; via camera 429 would image and identify the edges of the article).
	Regarding claim 8: wherein capturing the image comprises capturing a digital image with a pixelated digital imaging sensor (via sensor/camera 429).
	Regarding claim 9: Mattila discloses a method of forming and sorting informational items having product information printed thereon, the method comprising: folding a sheet of paper having product information printed thereon by making a plurality of folds in said sheet of paper to form a folded article (Figs. 1-3; via folded sheets 10, printed information 12); conveying the folded article on a conveyor belt; determining if the folded article has a “satisfactory configuration” (Figs. 8B & 13; via the shown transfer unit with belts and detector 429; “where a camera…used as the glue detector 429”); and diverting the folded article off of the conveyor belt in response to determining that the folded article does not satisfy the at least one predetermined criteria (Fig. 13C, via 447; inherently such step of diverting or remove of the defective article will take place).
Regarding claim 10: wherein diverting the folded article off of the conveyor belt comprises actuating a diverter assembly located adjacent to the conveyor belt to move a diverter arm into engagement with the folded article (via 447).  
Regarding claim 11: capturing an image of the folded article with a camera as it moves on the conveyor belt; and processing data retrieved from the image to determine if the folded article satisfies has a “satisfactory configuration”, (Fig. 13; via camera 429 detecting folded stack of sheets 370; Fig. 19; via the shown processing units and controller 432). 
 	Regarding claim 13: wherein processing the data comprises identifying edges of the folded article (Fig. 13; via camera 429 would image and identify the edges of the article).
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattila et al. (U.S. Patent No. 7,896,796) in view of Kato et al. (U.S. Pub. No. 2009/0066016).
	Regarding claims 7 & 14: Mattila does not suggest the claimed step of processing the data retrieved from the image further comprises calculating an angle between two or more intersecting edges of the folded article.  However, Kato discloses a similar method with the step of calculating an angle of the tilted sheets, see for example (Figs. 2 & 5-7; paragraph 0062, “sensor 43 to the intermediate transpiration sensor 42 is calculated”, of the conveyed tilted sheets).
	Therefore, it would have been obvious to one having ordinary skilled in the art, before the effective filing date of applicant’s claimed invention, to have modified Mattila’s method by having a step of detecting and calculating any angled/tilted sheets, as suggested by Kato, in order to come up with image forming apparatus, of which is capable of accurately detecting a straightening amount of a sheet and properly correcting a skew according to the detected skew amount (paragraph 0011).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-11, and 13-14 have been considered but are moot because the new ground of rejection has been modified in light of the latest filed amendments.
 	The new added limitations as set forth above not properly supported in the filed specification, therefore, they are vague and indefinite.
	Being that said, and given the broadest reasonable meaning to the amended claims referring to a step of determining if the folded article is “properly oriented” has been suggested by the applied art of Mattila ‘796 see for example (Fig. 19; via the shown processing units; “sensor 522 that is capable of detecting the passage of informational items”).  It is noted that “detecting the passage…items” is equivalent to the claimed item’s orientation, as while detecting the passage of the item, an orientation of the item would be detected as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, the cited arts in PTO-892 suggest the use of sensors to detect any tilted conveyed sheets for further action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731